OPINION — AG — THE OKLAHOMA ALCOHOL SERVICES ACT DOES NOT PREVENT THE INVOLUNTARY JAIL INCARCERATION OF INTOXICATED PERSONS FOUND IN PUBLIC PLACES UNDER THE FOLLOWING CIRCUMSTANCES: (1) IF THE  CAPACITY AT THE FACILITY OR FACILITIES DESIGNATED BY THE REGIONAL ALCOHOL SERVICES PLAN TO SERVE THE AREA IS EXCEEDED. (2) IN AREAS WHICH ARE, ACCORDING TO THE REGIONAL ALCOHOL SERVICES PLAN, NOT SERVED BY ANY FACILITIES. (3) WHERE THE INTOXICATED PERSON DOES NOT CONSENT TO THE ALTERNATIVE OFFERED, PROVIDED HOWEVER THAT CONSENT IS NOT NECESSARY AND ALTERNATIVE TREATMENT IS REQUIRED WHERE THE PERSON IS UNCONSCIOUS OR IN DANGER OF HARMING HIMSELF OR OTHERS. (4) WHERE THE INTOXICATED PERSON IS SUBJECT TO OTHER CHARGES. CITE: 37 O.S. 1977 Supp., 8 [37-8], 63 O.S. 1977 Supp., 2111 [63-2111] (DUANE N. RASMUSSEN)